           Case
           Case2:18-cv-02419-WBS-EFB
                2:18-cv-03106-MCE-EFB Document
                                      Document55
                                               5 Filed
                                                  Filed12/07/18
                                                        12/07/18 Page
                                                                 Page11of
                                                                        of55

1    Steven R. Burlingham (counsel for service)
     Cal. Bar No. 88544
2    Gary, Till, Burlingham,
3    & Lynch Law Partnership
     1380 Lead Hill Blvd. Suite 200
4    Roseville, CA 95661
     Telephone: 916-900-1336
5
     Milton L. Chappell (pro hac vice to be filed)
6    D.C. Bar No. 936153
7    Jeffrey D. Jennings (pro hac vice to be filed)
     V.A. Bar No. 87667
8    c/o National Right to Work Legal Defense
     Foundation, Inc.
9    8001 Braddock Road, Suite 600
     Springfield, VA 22160
10   Telephone: (703) 321-8510
11
     Counsel for Plaintiff and Proposed Class
12

13                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
14
                                   SACRAMENTO DIVISION
15

16   WILLIAM D. BRICE
                                                Civil Action No.: 2:18-cv-03106-MCE-EFB
17          Plaintiff,
                                                PLAINTIFF’S
18                                              NOTICE OF RELATED CASES
     v.
19
     CALIFORNIA FACULTY ASSOCIATION
20

21           Defendant.

22
                            PLAINTIFF’S NOTICE OF RELATED CASES
23

24          According to Local Rule 123, Plaintiff William D. Brice files this notice to alert the

25   Court to Hernandez v. AFSCME California, 2:18-cv-02419-WBS-EFB (E.D. Cal.) (Judge

26   William B. Shubb), Aliser v. SEIU California, 2:18-cv-02574-MCE-CKD (E.D. Cal.) (Judge
27
     Morrison C. England, Jr.), Cooley v. California State Law Enforcement Association, 2:18-cv-
28


     Notice of Related Cases                                                                Page 1 of 5
           Case
           Case2:18-cv-02419-WBS-EFB
                2:18-cv-03106-MCE-EFB Document
                                      Document55
                                               5 Filed
                                                  Filed12/07/18
                                                        12/07/18 Page
                                                                 Page22of
                                                                        of55

1    02961-JAM-AC (E.D. Cal.) (Judge John A. Mendez), and Allen v. Santa Clara County
2    Correctional Peace Officers Association, 2:18-cv-02230-MCE-CKD (E.D. Cal.) (Judge
3
     Morrison C. England, Jr.), which are pending in this Court. These four cases are different from
4
     this case and Brice does not think they are related for purposes of Local Rule 123, but even if
5
     they were, it would make sense, if not required, see Local Rule 123(c), for Judge England to hear
6

7    them all, including Brice, since he already has three of these five cases assigned to him.

8           First, Hernandez is not related. It challenges on First Amendment grounds the

9    constitutionality of the same forced union fees provisions in the Higher Education Employee
10
     Relations Act that Brice challenges here. See Cal. Gov. Code § 3583.5. And like Brice, the
11
     plaintiffs in Hernandez seek a refund of union fees seized from their past wages. But Hernandez
12
     does not involve the “same parties” as this case because it presents claims against different
13
     unions (AFSCME California and AFSCME Local 3299 in Hernandez and California Faculty
14

15   Association here). See Local 123(a)(1). Hernandez involves a class of a different group of

16   employees (those AFSCME represents) than the class that Brice proposes here (those CFA
17   represents). Local Rule 123(a)(2). Given the different bargaining units and unions involved, the
18
     operative facts are different so reassigning the case is not likely to result in a “substantial savings
19
     of judicial effort.” See Local Rule 123(a)(3). Further, the plaintiffs in Hernandez raise an
20
     additional and different claim that the defendants there violated the First Amendment by not
21

22   honoring their request to have union fees/dues deductions stopped after the U.S. Supreme

23   Court’s decision in Janus v. AFSCME, 138 S. Ct. 2448 (2018). Conversely, Brice’s complaint

24   alleges that Defendant CFA stopped collecting union fees from his pay after Janus. See Compl. ¶
25   25, ECF No. 1. The plaintiffs in Hernandez also make the claim that they never would have
26
     joined a union had they been informed of their rights. Brice does not make that claim here. As a
27
     result, given the different unions involved, different bargaining units, and the different legal
28


     Notice of Related Cases                                                                    Page 2 of 5
           Case
           Case2:18-cv-02419-WBS-EFB
                2:18-cv-03106-MCE-EFB Document
                                      Document55
                                               5 Filed
                                                  Filed12/07/18
                                                        12/07/18 Page
                                                                 Page33of
                                                                        of55

1    claims in Henandez the risk is low that a “substantial duplication of labor” will occur if this case
2    is not reassigned. See Local Rule 123(a)(4).
3
            Second, even though Aliser involves some of the employees of the California State
4
     University and the forced fees provisions of HEERA, it is unrelated. Aliser involves different
5
     bargaining units at CSU (not the faculty unit involved here) and a different union (California
6

7    State University Education Union). Alsier also raises the additional claims that the union violated

8    the First Amendment when it continued to collect union fees after Janus and when it failed to

9    inform employees of their rights not to join the union or pay it fees. Brice does not raise those
10
     claims here.
11
            Third, although Cooley involves refunds of union fees paid before Janus, it is not related
12
     for purposes of Local Rule 123. Cooley involves a different union (California Statewide Law
13
     Enforcement Association) and a group of employees in a different bargaining unit (law
14

15   enforcement personnel). The legal issues are also different in Cooley because the employee there

16   does not challenge the constitutionality of HEERA like Brice does here. And the employee in
17   Cooley raises two additional claims that Brice does not, i.e., that the union violated the First
18
     Amendment by deducting fees after the Janus decision and by not informing him of his rights to
19
     opt out of union membership and union fees.
20
            Fourth, for similar reasons, the employees’ claim in Allen that they are entitled to a
21

22   refund of union fees is unrelated. Allen involves correctional officers, unlike the proposed class

23   of CSU faculty here. Allen involves a different union. The correctional officers in Allen do not

24   challenge HEERA’s forced fee provisions. And the employees in Allen claim the union violated
25   their constitutional rights by continuing to collect union fees from their wages after Janus. Brice
26
     does not raise that claim here.
27
            Plaintiff Brice has filed this notice out of an abundance of caution in case others think his
28


     Notice of Related Cases                                                                   Page 3 of 5
           Case
           Case2:18-cv-02419-WBS-EFB
                2:18-cv-03106-MCE-EFB Document
                                      Document55
                                               5 Filed
                                                  Filed12/07/18
                                                        12/07/18 Page
                                                                 Page44of
                                                                        of55

1    case is related to any combination of Hernandez, Aliser, Cooley, and Allen for the purposes of
2    Local Rule 123. For the reasons stated, he does not think so, but if he is wrong and they are
3
     related, Hernandez and Cooley should be reassigned to Judge England.
4

5
     Dated: December 7, 2018                              Respectfully submitted,
6

7
                                                          /s/ Steven R. Burlingham
8                                                         Steven R. Burlingham (counsel for service)
                                                          Cal. Bar No. 88544
9                                                         Gary, Till, Burlingham,
                                                          & Lynch Law Partnership
10
                                                          1380 Lead Hill Blvd. Suite 200
11                                                        Roseville, CA 95661
                                                          Telephone: 916-900-1336
12
                                                          Milton L. Chappell (pro hac vice to be filed)
13                                                        D.C. Bar No. 936153
                                                          Jeffrey D. Jennings (pro hac vice to be filed)
14
                                                          V.A. Bar No. 87667
15                                                        c/o National Right to Work
                                                          Legal Defense Foundation, Inc.
16                                                        8001 Braddock Road, Suite 600
                                                          Springfield, VA 22160
17                                                        Telephone: (703) 321-8510
18
                                                          Counsel for Plaintiff and Proposed Class
19
20

21

22

23

24

25

26

27

28


     Notice of Related Cases                                                                Page 4 of 5
           Case
           Case2:18-cv-02419-WBS-EFB
                2:18-cv-03106-MCE-EFB Document
                                      Document55
                                               5 Filed
                                                  Filed12/07/18
                                                        12/07/18 Page
                                                                 Page55of
                                                                        of55

1                                      CERTIFICATE OF SERVICE
2           I hereby certify that I will serve this Notice on the Defendant at the time the complaint
3
     and summons are served.
4
            I further certify that on December 7, 2018, a copy of the foregoing Notice of Related
5
     Cases was filed electronically in this case and the related cases and served by mail on anyone
6

7    unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by

8    operation of the Court’s electronic filing system or by mail to anyone unable to accept electronic

9    filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the
10
     Court’s CM/ECF System.
11

12

13

14

15                                                          /s/ Steven R. Burlingham
                                                            Cal. Bar No. 88544 (counsel for service)
16                                                          Gary, Till, Burlingham,
                                                            & Lynch Law Partnership
17                                                          1380 Lead Hill Blvd. Suite 200
                                                            Roseville, CA 95661
18
                                                            Telephone: 916-900-1336
19
20

21

22

23

24

25

26

27

28


     Notice of Related Cases                                                                    Page 5 of 5
